          Case 1:19-cv-09155-ER Document 27 Filed 12/30/19 Page 1 of 2




                                                                                Marjorie J. Peerce
                                                                                Tel: 646.346.8039
                                                                                Fax: 212.223.1942
                                                                                peercem@ballardspahr.com



December 30, 2019

By Electronic Filing

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    People of the State of New York v. Pennsylvania Higher Education Assistance Agency
       d/b/a Fedloan Servicing and American Education Services, 19-cv-9155

Dear Judge Ramos:

We write on behalf of defendant Pennsylvania Higher Education Assistance Agency (PHEAA) to
supplement our December 2, 2019 letter to include the doctrine of intergovernmental immunity as
a basis for dismissal of the Complaint brought by the People of the State of New York (NYAG).

The doctrine of intergovernmental immunity is thematically consistent with the preemption and
derivative sovereign immunity arguments already articulated in PHEAA’s December 2 letter. The
doctrine provides that state law violates the Supremacy Clause if it (1) “regulates the United States
directly” (including through regulation of a federal contractor) or (2) “discriminates against the
Federal Government or those with whom it deals.” N. Dakota v. United States, 495 U.S. 423, 435,
438 (1990) (plurality op.). Here, the NYAG’s state-law claims will necessarily affect the federal
services that the U.S. Department of Education (Department) hired PHEAA to perform, and
thereby regulate the effective terms of PHEAA’s Contract with the Department. See Boeing v.
Movassaghi, 768 F.3d 832, 840 (9th Cir. 2014) (invalidating California law that “mandate[d] the
ways in which Boeing renders services that the federal government hired Boeing to perform” and
“regulate[d] not only the federal contractor but the effective terms of the federal contract itself”).

On December 20, 2019, the Department filed a Statement of Interest in another action involving
PHEAA, arguing that this doctrine bars Connecticut from regulating PHEAA by way of a loan
servicer licensing regime. PHEAA v. Perez, No. 3:18-cv-01114-MPS, (D. Conn.) (Dkt. No. 70)
(attached hereto as Exhibit A), at 14–17. Because this matter, too, involves impermissible state
efforts to directly regulate the federal government through regulation of a federal contractor, the
intergovernmental immunity doctrine requires dismissal of the NYAG’s state-law claims.

Respectfully submitted,
/s/ Marjorie J. Peerce
Marjorie J. Peerce

MJP/mm
        Case 1:19-cv-09155-ER Document 27 Filed 12/30/19 Page 2 of 2



NYAG v. PHEAA, No. 19-cv-9155
Page 2


cc:   Jane M. Azia, Esq. (by ECF)
      Carolyn M. Fast, Esq. (by ECF)
      Sarah E. Trombley, Esq. (by ECF)
